UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K/A (Amendment No. 1) R ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OFTHE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OFTHE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-12957 (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 22-2372868 (I.R.S. Employer Identification No.) 685 Route 202/206, Bridgewater, New Jersey (Address of principal executive offices) 08807 (Zip Code) Registrants telephone number, including area code: (908) 541-8600 Securities registered pursuant to Section 12(b) of the Act: Title of Class Name of Exchange on Which Registered Common Stock, $0.01 par value;Preferred Stock Purchase Rights NASDAQ Global Market Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.
